                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 SHAUN JOHNSON,                                   )
                                                  )      Case No. 3:16-cv-468
         Plaintiff,                               )
                                                  )      Judge Travis R. McDonough
 v.                                               )
                                                  )      Magistrate Judge Debra C. Poplin
 AMANDA HINDS,                                    )
                                                  )
         Defendant.                               )


                                  MEMORANDUM OPINION



       This is a pro se prisoner’s complaint under 42 U.S.C. § 1983, filed July 8, 2016 [Doc. 1

p. 6]. Now before the Court is Defendant Hinds’s motion to dismiss this matter as duplicative of

Plaintiff’s other pending lawsuit against her [Doc. 15]. For the reasons set forth below, this

motion [Id.] will be GRANTED and this action will be DISMISSED.

       In accordance with the Court’s order [Doc. 5], Plaintiff filed an amended complaint [Doc.

6] which is the operative complaint in this matter [Doc. 5 p. 3]. Plaintiff’s amended complaint

[Doc. 6], however, contains the same allegations and claims as those set forth in his operative

amended complaint in his other pending lawsuit against Defendant Hinds in this district, filed

November 20, 2015. See Johnson v. Hinds, No. 2:16-CV-45 [Doc. 1 p. 11; Doc. 22]. While the

amended complaints are not completely identical, as Plaintiff sets forth his factual allegations

and claims in different orders in the two amended complaints, the substance thereof is identical.

Compare [Doc. 6] with Johnson v. Hinds, No. 2:16-CV-45 [Doc. 22]. As such, this lawsuit is

duplicative of Plaintiff’s previously filed lawsuit.
        Faced with a duplicative suit such as this one, a federal court may exercise its discretion

to stay or dismiss the suit before it, allow both federal cases to proceed, or enjoin the parties from

proceeding in the other suit. See Smith v. SEC, 129 F.3d 356, 361 (6th Cir. 1997). With respect

to duplicative suits, the Sixth Circuit has stated that

        simple dismissal of the second suit is [a] common disposition because plaintiffs
        have no right to maintain two actions on the same subject in the same court,
        against the same defendant at the same time. Curtis v. Citibank, N.A., 226 F.3d
        133, 138–39 (2d Cir. 2000); see also Missouri v. Prudential Health Care Plan,
        Inc., 259 F.3d 949, 953-54 (8th Cir. 2001) (joining other courts that have held a
        district court may dismiss one of two identical pending actions).

Twaddle v. Diem, 200 F. App’x 435, 438 (6th Cir. 2006) (alterations in original).

        Accordingly, Defendant’s motion to dismiss [Doc. 15] will be GRANTED, and this

action will be DISMISSED as duplicative. The Court CERTIFIES that any appeal from this

action would not be taken in good faith and would be totally frivolous. See Rule 24 of the

Federal Rules of Appellate Procedure.

    AN APPROPRIATE JUDGMENT WILL ENTER.

                                                /s/ Travis R. McDonough
                                                TRAVIS R. MCDONOUGH
                                                UNITED STATES DISTRICT JUDGE




                                                  2
